CITIZENS FINANCIAL CORP. AND SUBSIDIARY Exhibit 99 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD APRIL 15, 2009 TO THE STOCKHOLDERS OF CITIZENS FINANCIAL CORP.: Notice is hereby given that the Annual Meeting of Stockholders of Citizens Financial Corp. will be held in the Board Room of the Citizens National Bank of Elkins, 211-213 Third Street, Elkins, West Virginia, on Wednesday, April 15, 2009, at 3:00 P.M., for the purpose of voting on the following matters: 1. To fix the maximum number of Directors at nine 2. To elect three (3) Directors to serve a full three-year term expiring in 2012.The nominees are:Robert N. Alday; Cyrus K. Kump; and John A. Yeager. In addition to the foregoing nominees, the following six (6) persons presently are serving as members of the Board of Directors, for terms to expire in the year indicated for each member:Max L. Armentrout (2011); William J. Brown (2010); Edward L. Campbell (2010); William T. Johnson, Jr. (2011); Robert J.
